UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-14094 MEADOWBROOK INSURANCE GROUP, INC. (Exact name of Registrant as specified in its charter) Michigan 38-2626206 (State of Incorporation) (IRS Employer Identification No.) 26255 American Drive, Southfield, MI 48034-6112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248) 358-1100 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $.01 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer xNon-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2011 was $523,993,272.As of March 5, 2012, there were 50,920,511 shares of the Company’s common stock ($.01 par value) outstanding. Documents Incorporated by Reference Certain portions of the Registrant’s Proxy Statement for the 2012 Annual Shareholders’ Meeting scheduled for May 17, 2012 are incorporated by reference into Part III of this report. MEADOWBROOK INSURANCE GROUP, INC. PART I ITEM 1. BUSINESS Legal Organization As used in this Form 10-K, references to the “Company”, “we”, “us”, or “our” refer to Meadowbrook Insurance Group, Inc. (“Meadowbrook”) and its subsidiaries: Star Insurance Company (“Star”), ProCentury Corporation (“ProCentury”), Meadowbrook Inc., and Crest Financial Corporation. References to Meadowbrook also includes Star’s wholly-owned subsidiaries Ameritrust Insurance Corporation (“Ameritrust”), Savers Property and Casualty Insurance Company (“Savers”), and Williamsburg National Insurance Company (“Williamsburg”) and ProCentury’s wholly-owned subsidiaries Century Surety Company (“Century”), ProCentury Insurance Company (“PIC”), and ProCentury Risk Partners Insurance Company (“Propic”). Star, Savers, Williamsburg, Ameritrust, Century, and PIC are collectively referred to as the Insurance Company Subsidiaries. Meadowbrook was founded in 1955 as Meadowbrook Insurance Agency and was subsequently incorporated in Michigan in 1965. Meadowbrook Insurance Group, Inc. (“We,” “Our,” “Us,” or “Meadowbrook”) (NYSE: MIG) is a holding company organized as a Michigan corporation in 1985. Our principal executive offices are located at 26255 American Drive, Southfield, Michigan 48034-6112 (telephone number: (248) 358-1100). Business Overview We are a specialty niche focused commercial insurance underwriter and insurance administration services company.We market and underwrite specialty property and casualty insurance programs and products on both an admitted and non-admitted basis through a broad and diverse network of independent retail agents, wholesalers, program administrators and general agents, who value service, specialized knowledge, and focused expertise.Program business refers to an aggregation of individually underwritten risks that have some unique characteristic and are distributed through a select group of agents. We seek to combine profitable underwriting, income from our net commissions and fees, investment returns and efficient capital management to deliver consistent long-term growth in shareholder value. Through our retail property and casualty agencies, we also generate commission revenue. Our agencies are located in Michigan, California, and Florida and produce commercial, personal lines, life and accident and health insurance that is placed primarily with unaffiliated insurance carriers. Our agencies are a minimal source of business for our Insurance Company Subsidiaries. We recognize revenue related to the services and coverages within the following categories: net earned premiums, management fees, claims fees, loss control fees, reinsurance placement, investment income, commission revenue, and net realized gains (losses). We compete in the specialty insurance market. Our wide range of specialty niche insurance expertise allows us to accommodate a diverse distribution network ranging from specialized program agents to insurance brokers. In the specialty market, competition tends to place considerable focus on availability, service and other tailored coverages in addition to price. Moreover, our broad geographical footprint enables us to function with a local presence on both a regional and national basis. We also have the capacity to write specialty insurance in both the admitted and non-admitted markets. These unique aspects of our business model enable us to compete on factors other than price. The Meadowbrook Approach We have built our business in a manner that enables us to adapt to changing market conditions and deliver consistent, profitable results. The following highlights key aspects of our model that contribute to our balanced approach: Diverse Revenue Sources: We generate the vast majority of our revenues from net earned premiums. To grow our premiums, we have developed specialty niche expertise relative to a wide range of underwriting risks. Consequently, our premium base is broadly diversified by line of business, customer, type of distribution and geography. We also generate fee-for-service revenues from risk management services and commission revenue from our agency that are not related to our insurance underwriting operations. Our range of capabilities provides flexibility for our long-term business development efforts as we seek to continue to generate profitable growth. We also believe revenue diversification reduces our risk profile and enables us to deliver more predictable results. Positioned to Manage Insurance Cycles: We serve markets that operate on different cycles; this diversification enhances the stability of our earnings. Our admitted market capabilities generally provide a consistent source of revenues as this market generally has less pronounced cycles, higher renewal retentions, and more stable pricing than the non-admitted markets. Our non-admitted capabilities enable us to respond opportunistically to the unavailability of insurance and volatile pricing environment. We believe our mix of admitted and non-admitted capabilities enhances our profitability without increasing our risk profile. 2 MEADOWBROOK INSURANCE GROUP, INC. Conservative Investment Philosophy: We seek to generate consistent investment income through a low-risk, high-quality investment portfolio.We manage overall credit, interest rate, and liquidity risks when making investment decisions. We invest in highly rated, investment grade securities. We manage the duration of our investment portfolio to match our liabilities and ensure that we have sufficient liquidity to fund our cash needs without having to sell securities prior to maturity. This approach reinforces our focus on underwriting profitability and reduces our overall risk-return profile. Ability to Attract and Retain Talented Insurance Professionals throughout U.S.: We have assembled a team of talented insurance professionals with a wide range of expertise across all functions and lines of business. Moreover, our regional structure enables our associates to deliver strong and responsive local service to our clients. We believe this is a unique aspect of our business model that enables us to better serve our agency network. Culture of Disciplined Underwriting, Claims Handling & Reserving: Our associates have significant experience across all functions of our business including underwriting, claims handling, and reserving. New business opportunities undergo a vigourous due diligence process with input provided from key functional areas. Our underwriters are focused on generating profitable underwriting results, rather than top line premium growth. Our main street excessand surplus lines business includesbinding authority and brokerage production sources. We re-underwrite the binding authority produced files for accuracy and completeness through our dedicated binding authority teams and further control the risks assumed by issuing all the policies to assure compliance with our policy and underwriting protocols. Further, the vast majority ofthis business can be handled within our CenturyOnLine ("COL") online quote and bind system used by our general agents. Our non-admitted programs business employs dedicated undewriting specialists in the particular class of business being considered. These professionals review policy files for completeness and compliance with our terms, conduct on site audits, and when necessary send and enforce underwriting notifications on files found to be out of compliance. However this business is generally issued by the program manager.With regard to property coverages, we limit exposures to catastrophe prone areas and purchase excess of loss and catastrophe insurance. Additionally, our actuarial associates support underwriting with pricing and loss analysis. We have also built a robust control environment where underwriting trends are closely monitored on a very granular level, which enables us to proactively manage our business and deliver consistent, profitable results. Finally, we have built a strong claims handling function internally and play a substantial role in claims management and handling activities. Strong Capital and Liquidity Position: We believe the Company is currently operating from a strong capital position. Our Insurance Company Subsidiaries are rated “A-” (Excellent) by A.M. Best Company (“A.M. Best”). A.M. Best’s ratings represent an independent third-party evaluation that provides an opinion of an insurer’s financial strength and ability to meet ongoing obligations to policyholders. We believe our Insurance Company Subsidiaries are well capitalized and have adequate surplus to support meaningful future premium growth. We generate cash flows from both regulated and non-regulated sources, which provides us with the flexibility to grow profitably during different market cycles. Additionally, our debt levels are very manageable and we have access to a $35 million line of credit that is available for general business purposes ($4.5 million outstanding balance as of December 31, 2011). See “Management’s Discussion and Analysis” for a further discussion of our liquidity position. Our approach has delivered results over time. Between 2007 and 2011, net operating income has grown at a compound annual growth rate (CAGR) of 10.0% from $27.9 million to $40.9 million. Over the same period, our book value per share has grown at a CAGR of 9.2% and from $8.16 to $11.60. The Board has declared quarterly dividends starting in first quarter of 2008.On February 9, 2012 the Board declared the most recent dividend of $0.05 per share for shareholders of record as of March 21, 2012 and payable on April 5, 2012. Objective and Strategy Our objective is to generate predictable results across the market cycle, with a target return on average equity range (“ROAE”) of 10%-17%. We view this objective relative to the risk free, reinvestment rate. If the current, low interest rate environment persists, our ability to achieve a 10% ROAE in the short term may be adversely impacted. To achieve these results we seek to leverage the unique characteristics of our balanced business model to generate: · Consistent, profitable underwriting results · Predictable investment income in a low-risk, high-quality, fixed income portfolio · Profitable growth both organically and through acquisitions · Strong cash flow from our Insurance Company Subsidiaries and non-regulated fee-based services to leverage invested assets to equity and manage debt service · Steady fee and commission income We monitor our objectives and strategy in the context of the interest rate environment, insurance market cycle conditions, and general economic conditions. As we seek to maximize long-term shareholder value, our priorities may be influenced by these factors. 3 MEADOWBROOK INSURANCE GROUP, INC. Significant Mergers, Acquisitions, and Strategic Investments Meadowbrook actively reviews merger, acquisition and strategic investment prospects and these transactions play a significant role in our growth strategy. We consider a range of strategic factors when looking at acquisitions including: · High probability that revenue and cost synergies such as the ability to leverage our diverse revenue platform, expansion of current distribution network, enhancement of servicing capabilities, and complimentary product lines and classes. · Opportunity to both expand an existing specialty into new markets and expand into new specialty areas. · Ability to attract and retain talented insurance professionals that blend with our culture. · Opportunity to create “win-win” situations by mitigating our downside risk and providing sellers with opportunity to obtain fair value through deal structure, including adjustments to the purchase price based upon actual results. The following is a summary of significant transactions we have entered into during the last five years: Midwest Financial Holdings, LLC (“MFH”): In July 2009, our subsidiary, Star, purchased a 28.5% ownership interest in MFH. MFH is a limited liability holding company with the primary purpose of providing workers’ compensation insurance coverage for a variety of businesses. MFH’s holding company system consists of a managing general agency and an insurance company. We serve as the primary market for MFH’s managing general agent and we have a quota share agreement in place with MFH’s insurance company. We performed an analysis under ASC 810 – Consolidations and determined that we are not MFH’s primary beneficiary. Therefore, we are not required to consolidate this investment. Accordingly, we account for this investment under the equity method of accounting. Under this accounting method we recognize 28.5% of MFH’s profits and losses. ProCentury Corporation (“ProCentury”): In July 2008, we completed the ProCentury Corporation (“ProCentury”) merger (“Merger”). ProCentury is a specialty insurance company that primarily underwrites general liability, commercial property, environmental, garage, commercial multi-peril, commercial auto, surety, and marine insurance primarily. This business is primarily in the excess and surplus lines or “non-admitted” market and is distributed through a select group of general agents. Since the completion of the merger, we have been able to leverage our existing infrastructure and increased size. U.S. Specialty Underwriters, Inc. (“USSU”): In April 2007, we acquired the business of USSU. USSU is a specialty program manager that produces fee based income by underwriting targeted classes within excess workers’ compensation coverage for a select group of insurance companies through its national network of agents and brokers. This acquisition enhanced our existing specialty niche capabilities and expanded our distribution network. During the fourth quarter of 2010 this program was converted into an insured program within the Company’s underwriting subsidiary. Consequently, the Company now generates underwriting profits from this business, as well as investment income. As this book matures on our paper, we should also generate an increasing amount of net investment income. Prior to the conversion, Meadowbrook generated fee income through USSU. Description of Programs, Products, and Services We market and underwrite specialty property and casualty insurance programs and products on both an admitted and non-admitted basis. We categorize our products into the following four categories: Admitted Programs and Standard Market Products: The admitted programs that we write are characterized by risks that are homogeneous or similar within programs but have a diverse geographic profile. We also write a range of standard market products that are distributed through specialty agents.Generally, the average account premium for our admitted programs and standard market products is within a range of $1,000 to $7,000 and due to the specialized nature of the program and distribution style, our admitted programs have high premium retention levels.This helps create stability in our business amid the cyclicality of the insurance industry.Examples of admitted programs we write are coverages for the food service industry, educators, and auto re-possessors.The largest line of business for our standard market products is workers’ compensation. Main Street Excess and Surplus Lines: The excess and surplus lines business we write is characterized by broad classes of “Main Street” commercial risks that are ineligible for coverage by the standard market.Similar to our admitted programs and standard market products, the average account premium is within a range of $1,000 to $7,000 for the excess and surplus lines risks we write.The excess and surplus lines regulatory environment allows rate and form freedom, which gives us the flexibility to design tailored coverage forms that are often more restrictive than those available in the admitted market.The high degree of flexibility contributes to heightened competition during soft markets and creates the potential for rapid expansion during hard markets.Examples of our excess and surplus lines business we underwrite are coverages for restaurants, bars/taverns, apartments, hotels/motels, convenience stores and contractors’ liability. 4 MEADOWBROOK INSURANCE GROUP, INC. Non-Admitted Programs: The non-admitted programs we write have characteristics that are similar to our admitted programs; however, the commercial risks we provide coverage for are ineligible for coverage by the standard or admitted market.With this focus on non-admitted program underwriting, we are able to provide coverage for start-up organizations and relatively low volume programs that other markets are unable or unwilling to serve.Examples of non-admitted programs we offer include coverages for pet-sitters, oil and gas contractors, professional liability and package delivery. Specialty Market Products: We also offer specialty market products, where specific and unique underwriting expertise is required.We develop solutions for specific market segments that may leverage either our admitted market or non-admitted market product capabilities, or both, depending on the market need.The specific and unique underwriting expertise that is required to write business profitably in the segments we serve creates barriers to entry for new competitors.Examples of specialty markets we serve are the excess workers’ compensation, environmental, agriculture and marine. As part of delivering our insurance programs and products we are actively involved in a range of activities as described below. Program and Product Design. Beforeimplementing a new program on behalf of a client, we generally review: (1) financial projections for the contemplated program, (2) historical loss and actuarial experience, (3) actuarial studies of the underlying risks, (4) the credit worthiness of the potential agent or client, and (5) the availability of reinsurance. Our senior management team and associates representing each of the risk-management disciplines work together to design, market, and implement new programs. Our due diligence process is structured to provide an underwriting risk assessment of the program and how the program fits within our client’s entity wide business plan and our overall risk profile. Underwriting Risk Selection and Policy Issuance. Our underwriting personnel help develop the proper criteria for selecting risks, while actuarial and reinsurance personnel evaluate and recommend the appropriate levels of rate and risk retention. The program is then tailored according to the requirements and qualifications of each client. With managed programs, we may also perform underwriting services based upon the profile of the specific program for a fee. Claims Administration and Handling.We provide substantially all claims management and handling services for workers’ compensation and most other lines, such as property, auto liability, professional liability, and general liability. Our claims handling is managed by our field offices. Corporate claims monitors the results through self-audits, corporate claim audits, internal controls, and other executive oversight reports. With the exception of MFH, whom we have direct access to their paid and case reserve loss data and perform corporate claims audits, we handle substantially all claims functions for the majority of the programs we manage. Our involvement in claims administration and handling provides benchmarks and valuable feedback to program managers in assessing the client’s risk environment and the overall structure of the program. Loss Prevention and Control.We provide loss control services, which are designed to help clients prevent or limit the impact of certain loss events. Through an evaluation of the client’s workplace environment, our loss control specialists assist the client in planning and implementing a loss prevention program and, in certain cases, provide educational and training programs. With our managed programs, we provide these same services for a fee based upon the profile of the specific program. We also provide the following services to our fee-for-service and agency clients: Administration of Risk-Bearing Entities.We generate fee revenue by assisting in the formation and administration of risk-bearing entities for clients and agents. Through our subsidiaries in Bermuda and Washington D.C., we provide administrative services for certain captives and/or rent-a-captives. Agency.We earn commission revenue through the operation of our retail property and casualty insurance agencies, located in Michigan, California and Florida. These agencies produce commercial, personal lines, life and accident and health insurance with more than fifty unaffiliated insurance carriers. 5 MEADOWBROOK INSURANCE GROUP, INC. Distribution We market our specialty property and casualty insurance products on both an admitted and non-admitted basis through a broad and diverse network of independent retail agents, wholesalers, program administrators and general agents (referred to as, “agents” or “producers”). On a limited basis, some of our producers provide certain policy issuance functions on our behalf. Unlike typical standard market companies that sell a menu of capabilities to their distribution network, we selectively determine distribution and target agents that meet the individual admitted program and standard market product focus and needs. Our largest producer in 2011 was Midwest General InsuranceAgency, LLC,which, in combination with its affiliates, accounted for 14.7% of our gross written premium. We have a 28.5% equity interest in Midwest General Agency’s parent, MFH. No other producer was responsible for more than 10% of our gross written premium. We seek to incentivize our distribution network in a manner that aligns their financial interests with our continued profitability. Our experience has been that the number of claims and the cost of losses tend to be lower in risk-sharing programs than with traditional forms of insurance. We believe that risk-sharing motivates participants to focus on underwriting selection, loss prevention, risk control measures and adherence to stricter underwriting guidelines. Risk sharing structures are designed based on the particular risk management goals of our clients, market conditions and our assessment of the opportunity for operating profit. We categorize risk sharing into two categories: profit sharing and quota sharing. Profit-Sharing: In addition to the initial commission allowed to the producing agent, we at times offer various program dependent, profit-sharing commission contracts. These are tailored to the specific product and its attributes. Quota Sharing:A second way we incentivize our producers is through quota sharing reinsurance structures. In these scenarios, producers of the business determine which risks to submit to us for underwriting. For risks submitted, Meadowbrook underwrites individual primary insurance policies for members of a group or association, or a specific industry. We share in the operating results with the producer through a quota share reinsurance agreement with an insurance company (owned by the producer) or a captive or rent-a-captive. We believe our selective approach to distribution also serves to align the agents’ financial interests with our continued profitability. Our selective approach reduces channel conflict and allows our agencies to generate franchise value. This is a mutually beneficial approach to enhancing the value of our distribution relationships. Technology We seek to leverage our business technology platform in order to achieve a high level of customer service and enhance operating efficiencies. We provide a select set of internet-based business processing systems to our producers to automate their capability to rate, quote, bind and service insurance policies in a timely and efficient manner. Advantage is a processing system for quoting and binding workers’ compensation insurance policies. COL is a processing system for quoting, binding, and issuing policies for general liability, property and garage insurance policies underwritten by our excess and surplus lines company, Century. Further, we provide additional systems on a network-accessible basis for processing select package and commercial auto programs. In addition to reducing our internal administrative processing costs, these systems enhance underwriting practices by automating risk selection criteria. Competition and Pricing As a provider of specialty niche programs, products and risk management services, we are part of a highly competitive industry that is cyclical and historically characterized by periods of high premium rates and shortages of underwriting capacity followed by periods of intense competition and excess underwriting capacity. We compete with other providers of specialty insurance programs, products, and risk management services, as well as, with traditional providers of commercial insurance. Some of our competitors may have greater financial resources than we do. 6 MEADOWBROOK INSURANCE GROUP, INC. Pricing is a primary means of competition in the commercial insurance market. Competition is also based on the availability and quality of products, quality and speed of service (including claims service), financial strength, ratings, distribution systems and technical expertise. In addition to the factors noted above, the insurance industry also competes on commission rates. As noted above, we have a selective approach to distribution. Consequently, our distribution channel partners are highly focused and have a limited appetite, which enables them to generate business that results in better than industry average loss results. This allows us to be competitive on commission rates where needed for profitable business. Principal competitive factors for providing risk management services include the costs of self-insuring relative to the cost of purchasing insurance from an insurance carrier, the availability and pricing of excess reinsurance coverage, cash flow needs,and the expected quality and consistency of the services to be provided. We believe that we are able to compete based on our experience, the quality of our products and services, our processing technology platforms, and our program-oriented approach. However, our ability to successfully compete is dependent upon a number of factors, including market and competitive conditions, many of which are outside of our control. Geographic Diversity and Mix of Business Our revenues are diversified geographically, by class and line of business, type of insured and distribution. Our corporate strategy emphasizes a regional focus and diverse source of revenues between underwriting premiums, fee-for-service revenue and commissions. We believe our approach balances an effective local touch with efficient national coordination. Additionally, this allows us to leverage fixed costs over a larger revenue base and opportunistically take advantage of new opportunities. Within the workers’ compensation line of business, we have a regional focus in California and New England.Within the other liability, commercial auto liability, excess worker’s compensation, and commercial multiple peril liability lines of business, we have a regional focus in the Southeast and California. Within the commercial multiple property line of business we have a focus in Texas.Our fee-for-service business is managed on a regional basis with an emphasis in the Midwest, New England, and southeastern regions of the United States. The following table summarizes our gross written premium distribution by state for the years ended December 31, 2011, 2010, and 2009 (in thousands). We include only states that were top ten gross written premium production states in 2011: Gross Written Premium % % % California % % % Florida % % % Texas % % % New Jersey % % % New York % % % Illinois % % % Missouri % % % Michigan % % % Pennsylvania % % % Louisiana % % % All Other States % % % Total % % % Our most significant geographic concentration is in the state of California. After studying the California market for several years and concluding that profitable growth could be achieved in select niche areas, we decided to enter the California workers’ compensation market in 2009. Our current book of business in this state is largely related to our relationship with a general agent who specializes in non-contractor workers’ compensation, as well as a program, which includes a general agent that primarily focuses on the food service industry.It is important to note the business we added has a history of underwriting profitability. Moreover, indications are that rate increases have been keeping up with the underlying loss trends and overall the business remains profitable. As part of our growth strategy, we manage our business to reduce geographic concentration of risk that could increase our exposure to losses from natural or intentionally caused catastrophic events. We also monitor the regulatory environment within our concentrated regions. We believe we have been able to strategically increase our California exposure, while maintaining a geographically diverse premium base. 7 MEADOWBROOK INSURANCE GROUP, INC. The following table summarizes gross written premiums, net earned premiums, and net written premiums by line of business for the years ended December 31, 2011, 2010, and 2009 (in thousands): Gross Written Premium % % % Workers' Compensation $ % $ % $ % Other Liability % % % Commercial Auto Liability % % % Commercial Multi-Peril Property % % % Excess Worker's Compensation % % % Commercial Multi-Peril Liability % % % All Other Lines % % % Total $ % $ % $ % Net Earned Premium % % % Workers' Compensation $ % $ % $ % Other Liability % % % Commercial Auto Liability % % % Commercial Multi-Peril Property % $ % $ % Excess Worker's Compensation % $ % $ % Commercial Multi-Peril Liability % % % All Other Lines % % % Total $ % $ % $ % Net Written Premium % % % Workers' Compensation $ % $ % $ % Other Liability % % % Commercial Auto Liability % % % Commercial Multi-Peril Property % % % Excess Worker's Compensation % % % Commercial Multi-Peril Liability % % % All Other Lines % % % Total $ % $ % $ % In 2011, we increased our premium writings within the excess workers’ compensation line of business. This increase was driven primarily by the conversion of an existing fee-based program into an insured program where we now write the underwriting risk on our paper. The conversion of this business began in the fourth quarter of 2010 and was completed in 2011 and increased gross written premium by approximately $34.0 million in 2011. We also experienced a moderate increase in our workers’ compensation line of business during 2011. This increase primarily reflects the maturation of existing programs, as well as rate increases achieved during the year. For the year, our workers’ compensation rates increased 3.4%. Our other liability line of business is comprised of both shorter tail lines of business, such as habitational risks (i.e., hotels, motels and apartments, mercantile operations, etc.), and longer tail lines of business, such as, public entity excess and environmental. Growth in this line of business has been primarily driven by maturation of existing specialties. We reduced our commercial auto premium writings during 2011. This primarily reflects underwriting pricing actions intended to improve the profitability of a program that was not meeting our expected targets. Overall, we believe we have achieved controlled, profitable growth. 8 MEADOWBROOK INSURANCE GROUP, INC. Reserves The following table shows the development of reserves for unpaid losses and loss adjustment expenses (“LAE”) from 2002 through 2011 for our Insurance Company Subsidiaries, and the deconsolidation impact of American Indemnity Insurance Company, Ltd (“American Indemnity”). American Indemnity is a wholly-owned subsidiary that is not consolidated pursuant to ASC 810 – Consolidations. Prior to 2004, we consolidated American Indemnity. Development on the ProCentury acquired reserves is not included for the years prior to 2008, because our merger was not effective until August 1, 2008.The lower portion of the table reflects the impact of reinsurance for the years 2002 through 2011 reconciling the net reserves shown in the upper portion of the table to gross reserves. Additional information relating to our reserves is included within the Losses and Loss Adjustment Expenses and Reinsurance Recoverables section of Note 1 ~ Summary of Significant Accounting Policies and Note 4 ~ Liability for Losses and Loss Adjustment Expenses of the Notes to the Consolidated Financial Statements, as well as to the Critical Accounting Policies section and the Reserves section of Item 7, Management’s Discussion and Analysis. 9 MEADOWBROOK INSURANCE GROUP, INC. Analysis of Loss and Loss Adjustment Expense Development (1) Years Ended December 31, (in thousands) Reserves for losses and LAE at end of period $ Deconsolidation of subsidiary ) ) Adjusted reserves for losses and LAE at end of period $ Cumulative paid as of 1 year later 2 years later 3 years later 4 years later 5 years later 6 years later 7 years later 8 years later 9 years later Reserves re-estimated as of end of year: 1 year later 2 years later 3 years later 4 years later 5 years later 6 years later 7 years later 8 years later 9 years later Net cumulative redundancy (deficiency): Dollars $ ) $ ) $ ) $ ) $ ) $ ) Percentage -7.5
